                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

MICHAEL ZAMBRANO,

              Plaintiff,

v.                                                              CV No. 19-896 KWR/CG

ANDREW SAUL, Commissioner of the Social
Security Administration,

              Defendant.

       ORDER GRANTING PLAINTIFF’S STIPULATED MOTION TO EXTEND

       THIS MATTER is before the Court on Plaintiff’s Unopposed First Motion for an

Extension of Time to File Plaintiff’s Motion to Reverse and/or Remand (the “Motion”),

(Doc. 24), filed February 11, 2020. The Court, having reviewed the Motion and noting it

is unopposed, finds the Motion is well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that Plaintiff shall have until March 11, 2020, to

file his Motion to Reverse and/or Remand; Defendant shall have until May 13, 2020, to

file a Response; and Plaintiff shall have until May 27, 2020, to file a Reply.

       IT IS SO ORDERED.

                            _________________________________
                            THE HONORABLE CARMEN E. GARZA
                            CHIEF UNITED STATES MAGISTRATE JUDGE
